IN THE SUPREME COURT OF TEXAS

                                 No. 05-0811

               IN RE  ALLSTATE COUNTY MUTUAL INSURANCE COMPANY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion  for  temporary  relief,  filed  September  28,
2005, is granted.   All trial court  proceedings  in  Cause  No.  4-0630-05,
styled Kejian Wang v. Allstate  County  Mutual  Insurance  Company,  in  the
County Court at Law No. 4  of  Collin  County,  Texas,  are  stayed  pending
further order of this Court.

      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before 3:00 p.m., November 2, 2005.

            Done at the City of Austin, this October 18, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk